NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12154

                   COMMONWEALTH    vs.   KERON PIERRE.



            Suffolk.       May 4, 2020. - December 15, 2020.

   Present:     Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                            & Kafker, JJ.1


Homicide. Evidence, Prior misconduct, Testimony before grand
     jury, Prior inconsistent statement, Impeachment of
     credibility, Cross-examination, Consciousness of guilt.
     Witness, Impeachment. Practice, Criminal, Capital case,
     Assistance of counsel, Cross-examination by prosecutor.



     Indictments found and returned in the Superior Court
Department on January 12, 2010.

    The cases were tried before Jeffrey A. Locke, J.


     Alan J. Black for the defendant.
     Paul B. Linn, Assistant District Attorney, for the
Commonwealth.


    GAZIANO, J.        On March 29, 2009, Chantal Palmer, Shakora

Gaines, Anthony Peoples and Sharon Headley were sitting in a


    1  Chief Justice Gants participated in the deliberation on
this case prior to his death. Justice Lenk participated in the
deliberation on this case prior to her retirement.
                                                                      2


Nissan vehicle outside an after-hours establishment in Boston

when five men, at least three of whom --the defendant, Devon

Boswell, and Nigel Nichols -- were armed, walked around the

corner of the building and in front of the vehicle.      They

approached the driver's side and attempted to converse with the

women.   The women did not respond.     The defendant asked the

driver for her telephone number.      When she said she would not

provide it, he pushed aside another of the men and fired nine

rounds into the vehicle, killing Palmer, Gaines, and Peoples.

Headley, who had been in the front passenger seat, ducked when

the shooting started and later was able to jump from the vehicle

and run behind a parked van where she remained until the men had

gone.

    The defendant was indicted on three counts of murder in the

first degree, one count of armed assault with intent to murder,

and unlawful possession of a firearm.      He was tried and

convicted of all charges.   In this direct appeal, the defendant

claims prejudicial error in the admission of prior bad act

evidence and the substantive use of prior inconsistent grand

jury testimony by one trial witness.      The defendant contends as

well that he received constitutionally ineffective assistance

when his trial counsel declined to pursue the use of certain

impeachment evidence against one witness after his initial

objection.   In addition, the defendant argues that the
                                                                     3


prosecutor's impermissible cross-examination of the defendant as

to why he had not returned to the United States to defend

himself from suspicion of having been the shooter violated his

rights under art. 14 of the Massachusetts Declaration of Rights

and impermissibly shifted the burden of proof from the

Commonwealth to him.    The defendant also asks us to exercise our

extraordinary authority under G. L. c. 278, § 33E, to reduce the

verdict or to grant him a new trial.    For the reasons that

follow, we affirm the defendant's convictions and decline to

exercise our authority to grant extraordinary relief.

     1.   Background.   We summarize the facts presented to the

jury in the light most favorable to the Commonwealth, leaving

particular facts for later discussion as necessary to address

specific arguments.

     a.   Commonwealth's case.   Two witnesses -- Headley, who had

been in the Nissan but escaped uninjured, and Boswell,2 who had

known the defendant for about one year and who formed part of


     2 Boswell testified pursuant to a cooperation agreement. In
exchange for his testimony, the Commonwealth agreed to dismiss
indictments charging Boswell with a nonfatal shooting in Boston
that took place in March 2010, a year after the events at issue
here.

     In addition, Boswell entered into an immunity agreement
with Rhode Island authorities to testify in a double homicide.
In that case, Nichols was charged with shooting into an occupied
vehicle occupied by three people, killing two of them. Rhode
Island authorities granted Boswell immunity from prosecution for
another nonfatal shooting.
                                                                    4


the group of five at the victims' vehicle -- gave detailed and

comprehensive testimony about the shooting and its immediate

aftermath.   Other partygoers described parts of the events in

less detail but consistent with these descriptions.

    The events took place outside an unofficial after-hours

establishment run by a husband and wife from their home in the

Dorchester section of Boston.    They hosted parties on Friday and

Saturday evenings in the basement of their home, where they also

sold take-out food.    The parties generally continued until about

3 A.M.   Guests parked where they could find space in the

residential neighborhood.

    In the early morning hours of March 29, 2009, two groups of

guests converged at the house.    The first group, which included

Gaines, Palmer, Peoples, Headley, and Terrence Johnson, arrived

in a white Nissan driven by Palmer.    The three women and Peoples

had been at a club in Boston where they encountered Johnson, a

close friend of Peoples, and all five decided to go to the

after-hours party.    Palmer parked around the corner from the

house, and the occupants of the Nissan walked to the house and

went into the basement.    The second group, consisting of the

defendant and two of his friends, Devon Boswell and Nigel

Nichols, arrived at some point after having driven from a club

in Providence.   Boswell drove his own vehicle, while Nichols and

the defendant arrived in Nichols's vehicle.    The two groups did
                                                                    5


not interact with each other while they were in the house;

indeed, none of the people in the first group had ever met the

defendant before the night of the shooting.

    Gaines, Palmer, Peoples, and Headley left the party

sometime around 4 A.M.    As they were getting ready to leave,

they realized that Johnson was no longer with them.    They walked

to the Nissan, and Palmer then drove to the front of the house

and stopped in the middle of the street to wait for Johnson.

Headley was in the front passenger's seat, Peoples was in the

rear passenger's seat behind Palmer, and Gaines was seated

behind Headley; Peoples intended to telephone Johnson to come

meet them.

    As they pulled up in front of the house, a group of at

least five men, including the defendant, Boswell, and Nichols,

came around the corner from the party and approached the

driver's side of the white Nissan; the defendant was wearing a

sleeveless white T-shirt, and Boswell was wearing a gray

"hoodie."    The men, at least three of whom were carrying

firearms (the defendant, Boswell, and Nichols), attempted to

talk to the women.    Boswell, who was standing between the front

and rear doors on the driver's side, put his hands on the

Nissan.   The defendant was close to and slightly behind Boswell.

    The group of men attempted to start a conversation with the

women by asking, "What's good ladies?" or "What's good girls?"
                                                                      6


The women did not respond.   From the rear seat, Peoples told the

men, "They're good, they're straight."    The defendant asked

Palmer for her telephone number, but she declined to provide it.

Peoples then asked the men, "Can you please back up off the

car?"   When they did not move, he said, "Back the fuck off the

car."

    The defendant responded by pushing Boswell out of the way

and saying to Peoples, "What, n--?     We're strapped."   He then

produced a handgun and pointed it at Peoples for three or four

seconds, while Peoples looked at him.     When Peoples turned his

head away, the defendant shot him, then turned the weapon and

fired at Palmer in the front seat.     The defendant leaned in and

continued firing, while Boswell ran to his vehicle as the

defendant continued shooting.

    When she heard the first shot, Headley ducked; from her

vantage point in the front passenger's seat, she had been able

to see only the shooter's torso.     She told police that the

shooter had been wearing a white T-shirt and added that she

could see his arms so the shirt was sleeveless.     After the shots

ended, Headley was able to jump out of the vehicle and run for

cover (a parked van), where she stayed a few minutes before

returning to the after-party to get help.     She was examined at

the scene and found to be physically unharmed, but when she got
                                                                   7


to the police station, she discovered that one of the bullets

had passed through her leather jacket, leaving two bullet holes.

    The medical examiner later determined that Palmer had

sustained four bullet wounds to her neck and torso, which,

combined, caused her death; Gaines had sustained four bullet

wounds to her torso and her arm, with the wound to her torso

being fatal; and Peoples had sustained five bullet wounds, of

which the wound to his torso was fatal.   Most of the injuries

moved from the left to the right sides of the victims' bodies;

all of the shell casings and projectiles found in the vehicle or

next to it had been fired by the same .40 caliber weapon.

    On March 30, 2009, the day after the shootings, at the

defendant's request, his fiancée's mother purchased for him an

airline ticket to Trinidad, leaving on April 2 and returning on

April 24, 2009.   The defendant had a son in Trinidad, and he

generally visited the country two times a year for three to five

weeks.   His fiancée's mother testified that the defendant had

been paying her for the ticket over time, starting in March, for

a planned trip in April.   After a while, she realized that the

defendant had not returned as scheduled, although he assured her

during their telephone calls that he would be returning.

Ultimately, the defendant remained in Trinidad until he was

extradited to the United States in 2013 so that he could be

tried in this case.
                                                                        8


       b.   Defendant's case.   The defendant testified on his own

behalf.     He said that he had gone to the after-hours party with

Nichols and Boswell, a party he had attended frequently, and had

arrived after 3 A.M.      He had not had a firearm with him, nor had

he been in possession of a firearm on any previous occasion.

The defendant had arrived at the party wearing a black button-

down shirt with a purple pattern, but he had taken it off while

waiting in line to buy food because it had been hot in the

basement and someone named "Yellows" had spilled a drink on it.

The defendant had been wearing a white tank top under his dress

shirt.      At some point, Boswell joined the party.   He, too, was

wearing a white "body-builder T-shirt."

       Once he received his take-out food, the defendant put on

his black shirt and told Nichols he was ready to leave.       Nichols

was busy talking to a woman and did not want to leave at that

point.      Boswell also remained in the basement.   Nichols gave the

defendant his keys, and the defendant left to wait in Nichols's

car.   The defendant sat in the vehicle, with the heat on,

listening to music, until Nichols returned approximately fifteen

minutes later.     While the two were driving away, Nichols

telephoned Boswell using the defendant's cellular telephone

because his had no charge.      Nichols asked Boswell in an agitated

fashion, "What's that all about?", and then "Well, is it

finished?"     Despite the defendant's questions and Nichols's
                                                                      9


evident agitation, Nichols refused to explain the nature of the

problem.

    After the defendant had been extradited, Boswell telephoned

him at the jail to explain that Boswell falsely accused him of

being the shooter because Boswell mistakenly had believed that

he could not be extradited from Trinidad.     Boswell said that he

had been forced to implicate the defendant in order to get out

of a situation.

    2.     Discussion.   The defendant asserts that errors in

certain of the judge's evidentiary rulings (on the introduction

of prior bad act evidence and the substantive use of a witness's

grand jury testimony); ineffective assistance by defense counsel

because he failed to pursue efforts to introduce specific

impeachment evidence; and improprieties in the prosecutor's

cross-examination of the defendant require a new trial.       We do

not agree.

    a.     Defendant's prior possession of a firearm.   The

defendant argues that the judge erred in allowing the

introduction of testimony by two witnesses regarding the

defendant's possession of a firearm on two occasions months

before the shootings during games of cards or dominos.     The

prosecutor filed a motion in limine to permit these witnesses to

testify.   In one instance, he pointed it at the witness's face

in a "joking" manner.
                                                                   10


    The first witness testified that at a long-standing game of

dominos in October or November of 2008, while sitting at the

table, the defendant was "toying with a gun" and then pointed it

"directly at" her.   The witness "got on his case for pointing it

directly at [her], playing around," as did other players.    She

described the firearm as "a black handgun" that was not a

revolver.   While couched in layman's terms, her description made

clear that she understood the distinction.   Immediately

following this testimony, the judge instructed the jury that

they could consider the evidence only to show "the defendant's

access to or familiarity with handguns," and not to show "the

defendant's character or to his propensity to commit crime."

    The second witness, who, like the first, had met the

defendant at a game of dominos a few months earlier, testified

that, "[a] couple of months" before the shooting, the defendant

had been playing cards in the kitchen.    During the game, the

defendant took out and displayed "a black handgun."    Immediately

after this testimony, as well as in the final charge, the judge

gave proper limiting instructions.

    The defendant sought to exclude the testimony as improper

propensity evidence.   He argued that it would be used only to

show a propensity to commit crimes; it portrayed him as violent

and law-breaking; and that there was no evidence the particular

firearm had been used in the shootings.    The judge found that
                                                                  11


the evidence of the defendant's prior possession of a firearm

"similar in appearance and design to the weapon at issue in this

case" was admissible to demonstrate "the defendant's access to

and familiarity with firearms."   The judge determined as well

that the probative value of the evidence outweighed its

potential for unfair prejudice, and therefore allowed the

Commonwealth's motion.

    Evidence is not admissible if its purpose is solely "to

show the defendant's bad character or propensity to commit the

charged offense."   See Commonwealth v. Holley, 478 Mass. 508,

532 (2017), quoting Commonwealth v. Snyder, 475 Mass. 445, 456

(2016).   Evidence related to prior bad acts may be admissible,

however, for other purposes, including "to show that the

defendant ha[d] the means to commit the crime."   See

Commonwealth v. Ridge, 455 Mass. 307, 322 (2009), citing

Commonwealth v. Anderson, 448 Mass. 548, 560 (2007).

    Evidence regarding a weapon that "could have been used in

the course of a crime is admissible, in the judge's discretion,

even without direct proof that the particular weapon was in fact

used in the commission of the crime."   Holley, 478 Mass. at 533,

quoting Commonwealth v. McGee, 467 Mass. 141, 156 (2014).   See

Commonwealth v. Corliss, 470 Mass. 443, 449-450 (2015) (trial

judge properly allowed introduction of evidence of defendant's

access to firearm that could have been used to commit robbery).
                                                                        12


Evidence of previous possession of a firearm other than the one

used to commit the crime also may be admissible "to show that

the defendant had access to or knowledge of firearms."      See

McGee, supra at 157, citing Ridge, 455 Mass. at 322–323.

    Nonetheless, "[e]ven if the evidence is relevant to one of

these other purposes, the evidence will not be admitted if its

probative value is outweighed by the risk of unfair prejudice to

the defendant."   Commonwealth v. Crayton, 470 Mass. 228, 249

(2014).   Because the defendant objected at trial, we consider

the introduction of this evidence for abuse of discretion.        See

Commonwealth v. Tassinari, 466 Mass. 340, 353 (2013).

    The judge determined that the evidence of a firearm that

was "similar in appearance and design to the [murder] weapon"

was admissible to demonstrate "the defendant's access to and

familiarity with firearms."   The probative value of this

evidence, he concluded, outweighed its potential for unfair

prejudice.   See McGee, 467 Mass. at 157.   There was no abuse of

discretion in the judge's decision to allow the introduction of

evidence concerning a weapon that could have been the one used

in the shooting, and to show more generally that the defendant

had access to and familiarity with firearms.

    The defendant argues that the evidence had little probative

value because "it was undisputed that the two separate

incidences involving two separate guns involved guns that were
                                                                   13


not the murder weapon."   "Where a weapon definitively could not

have been used in the commission of the crime, [this court has]

generally [has] cautioned against admission of evidence related

to it."   Commonwealth v. Barbosa, 463 Mass. 116, 122 (2012).

This is because the prejudicial impact on the jury is likely to

outweigh the "tenuous relevancy of evidence of a person's

general acquaintance with weapons."    Commonwealth v. Toro, 395

Mass. 354, 358 (1985).

    The defendant's characterization of the evidence, however,

overstates its nature.    At trial, the prosecutor indeed did

concede that there was no evidence that the weapons the

witnesses saw in the defendant's possession at the dominos games

were the same as the one used in the shootings.   That, however,

would not have been the proper test even if the weapon had been

admitted for the purpose of showing access to the means to have

committed the killings.   See McGee, 467 Mass. at 156.    The

purpose for which the judge allowed the testimony to be admitted

did not depend on which particular weapon or type of weapon had

been in the defendant's possession; the purpose was merely to

show the defendant's knowledge of and access to firearms.

    Moreover, while there was no evidence that the firearm that

the two witnesses saw was the murder weapon, equally there was

no evidence that it was not, and, based on the descriptions of

the black firearm that was not a revolver, it could have been
                                                                     14


the one used in the shootings in this case.     Both witnesses

described the weapon the defendant had been holding as black,

and one explained that it was not a revolver.     The parties

stipulated that the weapon used in the shootings, which was

introduced in evidence, was a black semiautomatic handgun.

Thus, the weapon the witnesses saw in the defendant's possession

months before the shooting generally matched the description of

the firearm at issue in this case.      Contrast Commonwealth v.

Collazo, 481 Mass. 498, 501-502 (2019) (error to permit

admission of evidence that defendant possessed second firearm

that could not have been murder weapon); Commonwealth v. Imbert,

479 Mass. 575, 585 (2018) (error where weapon definitely could

not have been used in commission of offense).

    In addition, any risk of unfair prejudice was reduced by

the Commonwealth's limited use of the evidence.     The prosecutor

did not dwell on the defendant's handling of the weapon either

during the evidentiary portion of the trial or at closing

argument.   The relevant testimony by both witnesses consists of

approximately five transcript pages.     Neither the witnesses'

testimony, nor the prosecutor's characterization of the

defendant's behavior while he was displaying the firearm at the

dominos games, suggested that it had been threatening.     Rather,

the prosecutor observed that "they saw [the defendant] with a

gun on a prior occasion.   Forget it.    Forget about the gun on
                                                                  15


the prior occasion.   It's only offered for a limited purpose

anyway."

    Thus, there was no abuse of discretion in the judge's

decision to allow the introduction of the evidence of the

defendant's possession of a firearm on two prior occasions.

    b.     Prior inconsistent statements.   The defendant contends

that the judge abused his discretion in allowing the

Commonwealth to introduce Johnson's grand jury testimony as

substantive evidence.    The defendant argues that introduction of

the grand jury minutes as substantive evidence was error because

the Commonwealth did not establish the necessary prerequisites

for the substantive admission at trial of the prior inconsistent

statement before the grand jury, as set forth in Commonwealth v.

Daye, 393 Mass. 55, 73-74 (1984).

    When a witness gives testimony at trial that is

inconsistent with that witness's prior testimony before the

grand jury, the testimony before the grand jury may be admitted

substantively at trial if two conditions are met:    (1) "the

witness can be effectively cross-examined as to the accuracy of

the statement," and (2) "the statement was not coerced and was

more than a mere confirmation or denial of an allegation by the

interrogator."   Commonwealth v. Maldonado, 466 Mass. 742, 754-

755, cert. denied, 572 U.S. 1125 (2014), quoting Daye, 393 Mass.
                                                                     16


at 75.3   See Mass. G. Evid. § 801(d)(1)(A) (2020).   Prior

inconsistent statements are not limited to instances of direct

and clear contradiction.   Rather, prior testimony is

inconsistent if, when, "taken as a whole, either by what it says

or by what it omits to say, [it] affords some indication that

the fact was different from the testimony of the witness."      See

Daye, supra at 73 n.16, quoting Commonwealth v. Simmonds, 386

Mass. 234, 242 (1982).

     Johnson testified before the grand jury that he had left

the after-hours party in the basement and came around the corner

of the house to see an African-American man in a white

sleeveless shirt shooting into a vehicle, and that sparks were

"flashing" in front of the man while this was happening.      When

Johnson was approached about testifying at the defendant's

trial, he requested immunity because a portion of his trial

testimony would be that he had not been truthful before the

grand jury.   The Commonwealth, as a result, granted Johnson

immunity for his testimony at the defendant's trial.




     3 In Commonwealth v. Daye, 393 Mass. 55, 75 (1984), this
court explained that the Commonwealth must present "other
evidence tending to prove the issue . . . presented." In
Commonwealth v. Clements, 436 Mass. 190, 193 (2002), however, we
clarified that, although the first two requirements concern
admissibility, the need for corroborating evidence is relevant
to the separate question of the sufficiency of the evidence.
                                                                   17


     On direct examination, Johnson testified that he never saw

the man in the white T-shirt shooting at the vehicle stopped in

the middle of the road.    Rather, Johnson explained, his grand

jury testimony actually had been an account of the incident that

had been provided to him by Alvin Leacock,4 which Johnson then

told to a friend.    On cross-examination, Johnson testified that

he had lied to the grand jury under pressure, because he was

being threatened with incarceration if he did not explain that

he had seen the man in the white T-shirt shooting into the

vehicle that had been standing in the road.    Johnson explained

that police had told him that if he did not tell the grand jury

"what I told my friend," the police "were going to put me in

jail."

     The defendant argues that Johnson could not be cross-

examined effectively because Johnson did not remember the

underlying events, and also did not remember testifying before

the grand jury.5    "When the witness at trial has no recollection


     4 At the time, Leacock's father was dating Johnson's aunt,
and Johnson described Leacock as his "cousin."

     5 Although counsel raised this issue at trial, this does not
appear to be a case where the judge found that the witness was
feigning a lack of memory of the underlying events. See
Commonwealth v. Ferreira, 481 Mass. 641, 660–661 (2019);
Commonwealth v. Andrade, 481 Mass. 139, 142 (2018). The record
on this point is somewhat confusing. The prosecutor initially
asked for a finding of loss of memory. When the prosecutor
showed Johnson his grand jury testimony, however, Johnson, while
asserting that he did not remember his testimony before the
                                                                  18


of the events to which the statement [before the grand jury]

relates, [the] requirement of an opportunity for meaningful

cross-examination is not met."   Commonwealth v. McGhee, 472

Mass. 405, 422 (2015), quoting Daye, 393 Mass. at 73.    The

defendant overstates Johnson's lack of memory about that night.

Certainly, there are places in the testimony where Johnson's

recollection is uncertain, and where he made broad statements

such as, "I don't remember that night."   Johnson was clear,

however, on the key points for effective cross-examination:      his

reasons for having lied to the grand jury and his statement that

he did not see what he claimed to have seen.

    Moreover, during his trial testimony, Johnson also

testified to important details about the night of the shooting.

He said, inter alia, that Palmer had picked him up and they had

driven to the after-hours party in her white vehicle.   At the

party, Johnson became separated from Peoples and the three

women, and Leacock came to get him from the basement.   Johnson

testified that he and Leacock were walking toward the front of

the house and saw a group of people standing around the white

vehicle; the driver's side was closer to the party house.      None




grand jury, agreed that he must have said what was written in
the transcript; the prosecutor then indicated that he was
satisfied with the testimony. Because Johnson effectively had
adopted his grand jury testimony, the prosecutor stopped
pursuing any finding as to a loss of memory.
                                                                   19


of the people standing near the automobile was wearing a

sleeveless white T-shirt.   Johnson testified that he then heard

gunshots and ran behind the house with Leacock.

     While case law is scant concerning the question of just how

detailed a recollection of the underlying events a witness must

retain in order effectively to be cross-examined, Johnson's

testimony certainly does not evince "no recollection."     See

Daye, 393 Mass. at 73.   More importantly, Johnson's trial

testimony was sufficient to delineate what Johnson had been able

to see on the night of the shooting, as well as the accuracy of

Johnson's grand jury testimony.   See id. (opportunity for

effective cross-examination existed where witness "testified as

to the circumstances of his presence at the scene of the

shooting and as to the accuracy of his statement to the grand

jury").   Thus, it was not only possible that Johnson

theoretically could have been effectively cross-examined; the

transcript shows that counsel actually did so.

     The second Daye criterion that must be established is that

the prior inconsistent statement be "'that of the witness,

rather than the interrogator,' i.e., the statement must not be

coerced."   Commonwealth v. Stewart, 454 Mass. 527, 533 (2009),

quoting Daye, 393 Mass. at 74-75.   The judge reviewed the grand

jury transcripts and determined that the Commonwealth had met

this requirement.   The judge explained,
                                                                    20


    "I find that the manner of questioning and the answers
    given by Mr. Johnson, the manner in which he testified, are
    such that the Commonwealth would be permitted under the
    principles of Commonwealth v. Daye to make use of the grand
    jury testimony. . . . I find that the information given was
    not merely the response to either suggestive or leading
    questioning as to critical events, but rather the questions
    put to Mr. Johnson appear fairly open-ended, allowing the
    witness to provide his version of what he had done and
    observed."

The defendant does not dispute the judge's finding.   Thus, the

defendant's claim that Johnson's grand jury testimony was that

of the interrogator is unavailing.

    Moreover, the issue of coercion was not raised prior to the

judge's ruling that Johnson's grand jury testimony was

admissible substantively.   On cross-examination, Johnson

asserted that police had threated to put him in jail if he did

not testify to the version of events supplied by Leacock.     The

defendant did not ask the judge to reconsider his ruling in

light of this testimony concerning coercion.   See Commonwealth

v. McDonagh, 480 Mass. 131, 137-138 (2018) (counsel was required

to raise basis for objection in order to bring asserted error to

judge's attention).   The judge, therefore, was deprived of an

opportunity to assess the validity of Johnson's claim that his

grand jury testimony had been the product of police coercion.

See Commonwealth v. Randolph, 438 Mass. 290, 293-294 (2002).

    In any event, Johnson's grand jury testimony that the

shooter had been wearing a white sleeveless T-shirt could not
                                                                    21


have caused prejudice for the defendant, regardless of its

admissibility.     It was cumulative of Headley's and Boswell's

testimony concerning the shooter's clothing.    Johnson did not

otherwise recognize or identify the defendant as the person in

the white shirt.    The testimony also effectively was cast into

doubt on cross-examination, where Johnson said repeatedly that

his grand jury testimony had been a coerced lie.

    c.     Failure to impeach witness concerning pending criminal

charges.   Leacock testified before the grand jury that, towards

the end of the after-hours party, as Palmer, Peoples, Headley,

and Gaines were waiting in their vehicle, Leacock went back down

to the basement to retrieve Johnson and bring him to his

friends.    Leacock testified that, immediately before he heard

the shots fired, he saw a man in a white shirt standing near the

vehicle.    Leacock did not see the man actively shooting, and did

not notice whether the white shirt had sleeves.     On cross-

examination, Leacock testified that many people at the party had

been wearing white T-shirts.

    Well after his grand jury testimony, Leacock was indicted

on charges of money laundering and conspiracy to defraud the

United States in conjunction with an incident in which he tried

to bring $400,000 into the United States, undeclared, through

Logan Airport.   Before Leacock was to testify at the defendant's

trial, the Commonwealth moved to exclude any evidence of this
                                                                   22


indictment for impeachment purposes.    The prosecutor noted that

Leacock would not be testifying under any agreement with the

Commonwealth and had not been offered any promises, rewards, or

inducements for his testimony.   While the judge initially

appeared to agree with the Commonwealth, he then mused that it

could be appropriate to allow impeachment with the then-pending

money laundering charges to show that Leacock "might feel that

he might obtain some sort of benefit [from the Federal

government] as a result of testifying favorably . . . ."     See

McGhee, 472 Mass. at 424-425 (evidence of pending criminal

charges is admissible for impeachment purposes within trial

judge's discretion in order to demonstrate witness's bias or

motive to curry favor with government).

    Defense counsel stated that, as long as Leacock's testimony

at trial was consistent with his grand jury testimony, counsel

would not raise the issue of the Federal prosecution.    Defense

counsel did not attempt to impeach Leacock with the implication

that, by his testimony, he might be attempting to obtain a

favorable result in his Federal case.   Counsel also did not ask

the judge to reconsider his ruling on impeachment, despite the

judge's previous reservation of a decision on the question.

There is no suggestion that Leacock's trial testimony was

inconsistent with his grand jury testimony; to the contrary, the

record indicates that, at trial, both the defendant and the
                                                                  23


Commonwealth were satisfied with Leacock's testimony and viewed

it as consistent with his grand jury testimony.

    The defendant claims generally that the preceding events

violated his rights to confront the witnesses against him under

the Sixth Amendment to the United States Constitution; it is

unclear whether, in his view, it was the action of the judge,

his counsel, or some combination that infringed upon that right.

Although the particular legal basis upon which the defendant

intended to rely is unclear, all of the conceivable bases are

unavailing.

    The decisions the defendant cites in support of his

arguments are inapposite because, in each, the judge made a

definitive ruling that limited or eliminated the defendant's

right to cross-examine.   See Davis v. Alaska, 415 U.S. 308, 310-

313, 317-320 (1974) (judge barred cross-examination on juvenile

witness's probation status); Pointer v. Texas, 380 U.S. 400,

401, 406-407 (1965) (full deprivation of right to cross-examine

absent witness where previous testimony of that witness, which

had not been subject to cross-examination, had been introduced);

Alford v. United States, 282 U.S. 687, 693-694 (1931)

(prejudicial error to preclude cross-examination showing witness

was incarcerated and therefore could have motive to curry

favor).   Here, by contrast, the judge ultimately did not rule on

trial counsel's initial opposition, which counsel in any event
                                                                  24


did not pursue when Leacock's testimony was introduced.    For

this reason, the defendant's claim properly sounds as one for

ineffective assistance of counsel, either for precipitously

withdrawing the objection, or for not cross-examining Leacock

about his then-pending Federal case.

    When evaluating a claim of ineffective assistance of

counsel in a case subject to review under G. L. c. 278, § 33E,

we review for a substantial likelihood of a miscarriage of

justice.   See Commonwealth v. Ayala, 481 Mass. 46, 62 (2018).

"Impeachment of a witness is, by its very nature, fraught with a

host of strategic considerations, to which [this court] will,

even on § 33E review, still show deference" (citation omitted).

Commonwealth v. Moore, 480 Mass. 799, 815 (2018).

    Here, Leacock's testimony was of limited value to the

Commonwealth, particularly because he did not claim to have seen

the shooting, nor could he state whether the shirt the shooter

had been wearing had had sleeves.   Leacock also testified,

contrary to the Commonwealth's theory, that many other

individuals also had been wearing white T-shirts that night.

Any effectiveness from using the pending Federal charges to

impeach Leacock would have been substantially undercut by the

fact that Leacock testified before the grand jury months prior

to his arrest on Federal charges, and Leacock's testimony at

trial was entirely consistent with his grand jury testimony.
                                                                     25


Nothing in the record suggests Leacock's testimony was given in

order to curry favor with Federal or State officials.      Further,

there is no indication that, had Leacock's testimony not been

before the jury, its absence would have had any impact on their

thinking.    In sum, there was no substantial likelihood of a

miscarriage of justice from counsel's decision not to attempt to

impeach Leacock with his prior grand jury testimony.

    d.      Prearrest silence.   The defendant argues that certain

of the prosecutor's questions during cross-examination of the

defendant, as well as the prosecutor's discussion of those

answers in closing argument, resulted in a substantial

likelihood of a miscarriage of justice.

    During cross-examination of the defendant, the prosecutor

asked three separate times why the defendant had not returned to

the United States in order to clear his name once he learned

from the Internet or direct telephone calls from friends about

the stories that were circulating regarding his purported

involvement in the shootings.

    The Commonwealth concedes that these questions, and the

exploitation of them in closing argument, was error and should

not have been allowed.     As the Commonwealth argues, however, the

error did not create a substantial likelihood of a miscarriage

of justice.
                                                                     26


    The prosecutor asked a series of questions designed to

imply that the defendant remained in Trinidad, despite his

awareness that he was being investigated in relation to the

shootings, due to consciousness of guilt.   The questioning

implied that the defendant had had an obligation to "clear his

name."

    There were several particularly problematic questions.

First, the prosecutor asked, "[Y]ou decided that you were going

to stay in Trinidad and not come back and clear your name?"      He

then asked, "You said that you were being accused on the

Internet of doing this thing [in Boston].      Did you do anything

while you were there [in Trinidad] to clear your name?"

Unprompted by defense counsel, the judge, sua sponte, gave a

limiting instruction.   The judge explained,

    "a person accused of a crime has no burden of disproving
    that crime in any way. . . . [Y]ou may consider the
    questions put to [the defendant] by [the prosecutor] in
    this regard of doing something or not doing anything
    insofar as you assess the credibility of this particular
    witness's testimony, but not as implying that there is any
    affirmative obligation on [the defendant's] part to have to
    do anything."

    A defendant's decision not to speak with police, or not to

comply with a police request for an interview, may not be used

as substantive evidence of consciousness of guilt.     See

Commonwealth v. Conkey, 430 Mass. 139, 141 (1999), S.C., 443

Mass. 60 (2004) and 452 Mass. 1022 (2008) ("evidence of a
                                                                    27


defendant's refusal to comply with a police request may not be

admitted because in so refusing a defendant furnishes evidence

against himself, and admission of that evidence would violate

art. 12 [of the Massachusetts Declaration of Rights]").

Therefore, insofar as the judge instructed that the jury could

not consider the defendant's purported failure to "clear his

name" as evidence of consciousness of guilt, or as any other

type of substantive evidence, the first part of the instruction

was correct.     The second part of the instruction, however, was

erroneous, further compounding the error.

    If a defendant chooses to testify at trial, the defendant's

prearrest silence may be used, in certain circumstances, for

impeachment purposes.     See Jenkins v. Anderson, 447 U.S. 231,

239 (1980).     See also Commonwealth v. Gardner, 479 Mass. 764,

768-769 (2018), citing Commonwealth v. Nickerson, 386 Mass. 54,

59 (1982).     "[I]mpeachment of a defendant with the fact of his

pre-arrest silence should be approached with caution, and,

wherever it is undertaken, it should be prefaced by a proper

demonstration that it was 'natural' to expect the defendant to

speak in the circumstances."     Gardner, supra at 770, quoting

Nickerson, supra at 62.

    In Gardner, 479 Mass. at 767-768, the defendant testified

that he met the victim in order to complete a drug transaction,

but a fight broke out and the defendant killed the victim in
                                                                     28


self-defense.   We concluded that it would not have been natural

for the defendant to contact the police, as doing so would have

furnished evidence against him regarding the victim's death and

regarding various other crimes.   See id. at 772.    See also

Commonwealth v. Niemic, 472 Mass. 665, 673 (2015), S.C., 483

Mass. 571 (2019) (defendant, who claimed self-defense at trial,

would not naturally have contacted police prior to arrest).

Conversely, in Commonwealth v. Barnoski, 418 Mass. 523, 534

(1994), the defendant testified that his friend had been shot by

the friend's son, that the son then threatened the defendant's

wife, and that, when the defendant intervened, the gun went off,

hitting the son.   We held that it would have been natural for

the defendant to contact the police to get help for the father,

who had not yet died.   See id. at 536-537.

    Here, the defendant argues that it would not have been

natural for him to contact the police to give his side of the

story.   The defendant asserts that he "had reasons for not

coming home, such as exercising his right to a full and fair

extradition proceeding under the law."   The Commonwealth

concedes this point.    Unlike in Barnoski, 418 Mass. at 534,

there was no immediate danger to another that could have created

an incentive to contact the police to get help.     Therefore, the

introduction of the testimony as impeachment evidence was an

abuse of discretion, and the instruction that the jury could
                                                                     29


consider that testimony for impeachment purposes was error.         See

Gardner, 479 Mass. at 772; Niemic, 472 Mass. at 673.     Because

the defendant did not object at trial, we review for a

substantial likelihood of a miscarriage of justice.

    The Commonwealth maintains, by contrast, that there was no

substantial likelihood of a miscarriage of justice for two

reasons.     First, the judge's instruction cured any error.   As

stated, however, the instruction only foreclosed the use of the

testimony as substantive evidence of guilt.     The instruction

specifically told the jury that they could use the testimony to

assess the defendant's credibility, precisely the use prohibited

by Gardner, 479 Mass. at 772; Niemic, 472 Mass. at 673; and

Nickerson, 386 Mass. at 60.

    The Commonwealth notes that the impermissible questioning

was wrapped up in a longer thread of questioning regarding the

defendant's trip to Trinidad.     The mother of the defendant's

fiancée purchased a plane ticket to Trinidad for the defendant

on the day after the shootings, and he flew there three days

later.     The defendant did not use the return ticket some weeks

later, and he remained in Trinidad until his arrest and

extradition.     This line of questioning was proper evidence of

consciousness of guilt.     See Commonwealth v. Martin, 467 Mass.

291, 309-310 (2014).    The erroneous questioning regarding the

defendant's failure to "clear his name" was to some extent
                                                                  30


cumulative of the properly admitted evidence that the defendant

fled, arguably to avoid apprehension.    See Commonwealth v.

Thompson, 431 Mass. 108, 117, cert. denied, 531 U.S. 864 (2000)

(improper impeachment based on prearrest silence did not create

substantial likelihood of miscarriage of justice partly because

evidence was cumulative with other, properly admitted evidence).

    Another factor, not raised by the parties, weighs against

ordering a new trial on this ground.    In his direct examination,

prior to the impermissible questioning at issue, the defendant

testified that, shortly after his arrival in Trinidad, a Boston

police detective telephoned him.   The detective informed the

defendant that he was "wanted in Boston for a triple murder,"

and asked the defendant when he was returning from Trinidad.

The defendant testified that this was the first time he had

heard about the accusations, and it took him by surprise.

Therefore, the basic, impermissible point made by the prosecutor

regarding the defendant's nonexistent obligation to clear his

name had been raised obliquely by the defendant himself.

    Considering the strength of the evidence against the

defendant, we conclude that these impermissible comments by the

prosecutor did not create a substantial likelihood of a

miscarriage of justice.   See Thompson, 431 Mass. at 116-117

(testimony that defendant looked at floor for thirty seconds

without speaking, after being told that his wife was dead, was
                                                                  31


error, but did not create substantial likelihood of miscarriage

of justice; "this testimony was a brief event in the course of a

long trial, cumulative of other evidence that the defendant

acted in a manner inconsistent with the behavior of an innocent

person, and there was substantial evidence against the

defendant" [quotations and citation omitted]); Commonwealth v.

Springer, 49 Mass. App. Ct. 469, 478 (2000) (no substantial risk

of miscarriage of justice in case of murder in second degree,

where impermissible reference "was a vague and fleeting comment"

[citation omitted]).

    e.   Burden shifting.    The defendant also contends that the

line of questioning about clearing his name constituted

impermissible burden shifting.   All of the cases he cites in

support of this proposition, however, involve an assertion or an

implication by a prosecutor that a defendant failed to meet a

purported burden at trial.   See Commonwealth v. Waite, 422 Mass.

792, 805 (1996) (defendant argued that judge's charge created

"risk that jurors [would] evaluate the evidence with a burden on

the defendant"); Commonwealth v. Amirault, 404 Mass. 221, 240

(1989) (prosecutor argued that "[the defendant] was unable to

point to one single thing in the whole world that would account

for why all these children and parents have turned against

him"); Commonwealth v. Matos, 95 Mass. App. Ct. 343, 352 (2019)

("prosecutor impermissibly argued that key elements and facts
                                                                    32


supporting the prosecution's case were undisputed").     See also

United States v. Glover, 558 F.3d 71, 76 (1st Cir. 2009)

(prosecutor, discussing evidence, stated, "Does it make sense?

Or turn the question the other way:    Is there anything that

doesn't make sense" [emphasis in original]).

    Here, by contrast, there was no such implication.       Rather,

the prosecutor implied that the defendant had had an obligation

prior to arrest to clear his name.    To the extent that the

prosecutor's comments implied that the defendant had any burden

at trial, there was no substantial likelihood of a miscarriage

of justice, because the judge immediately and unequivocally

instructed the jury that the defendant had no burden.

    f.   Relief under G. L. c. 278, § 33E.     We have carefully

reviewed the record, pursuant to our duty under G. L. c. 278,

§ 33E, and discern no reason to order a new trial or to reduce

the degrees of guilt.

                                      Judgments affirmed.